80 F.3d 558
317 U.S.App.D.C. 82
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Antoine JONES, Appellant.
No. 95-3026.
United States Court of Appeals, District of Columbia Circuit.
Feb. 21, 1996.

Before:  WALD, WILLIAMS and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 36(b).   It is


2
ORDERED AND ADJUDGED that the district court's judgment and commitment order be affirmed.   The district court did not abuse its discretion in denying the motion to withdraw the guilty plea because it had conducted a proper Rule 11, Fed.R.Crim.P., inquiry and appellant did not proffer a legally cognizable defense to the charge against him.  See United States v. Cray, 47 F.3d 1203 (D.C.Cir.1995).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41.